department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb uniform issue list tep rat i legend decedent taxpayer a ira annuity b annuity c amount d amount e amount f company l company m financial advisor n date dear in a letter dated date as supplemented by correspondence dated date you requested through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations were submitted under penalty of perjury in support of your request for a waiver taxpayer a represents that she received a total_distribution of amount d from ira annuity b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake by the offices of financial advisor n which used amount e of amount d to purchase a non-ira annuity annuity c taxpayer a is the surviving_spouse of decedent whose date of death was date decedent was over the age of taxpayer a was the beneficiary of decedent's ira annuity b maintained by company l taxpayer a was also the beneficiary of certain life_insurance_proceeds taxpayer a is over the age amount d was distributed from ira annuity b and _ taxpayer a wrote a check to company l in amount e on taxpayer a wrote a check to company l equal to amount on september placed in taxpayer a’s bank account life_insurance_proceeds equal to amount f were also placed in taxpayer a’s bank account with company m on september september f a letter from taxpayer a’s financial advisor n states that it had been taxpayer a’s intention to roll over amount e into an ira but that due to an error amount e was commingled with amount f and used to purchase annuity c a non-ira annuity maintained with company l taxpayer a first became aware of the mistake when she received a notice from the service dated april stating that the total_distribution of amount d from ira annuity b was a taxable_distribution the ira funds amount e used in the purchase of non-ira annuity c are still in annuity c and have not been used by taxpayer a for any other purpose based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the rollover of amount e of the distribution of amount d from ira annuity b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with her assertion that she intended to roll over amount e into an ira but that due to a mistake by the offices of financial advisor n amount e was commingled with other funds and used to purchase a non-ira annuity taxpayer a did not discover the mistake until she received a notice from the service dated date which was after the 60-day period prescribed by sec_408 of the code therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the rollover of amount e from the distribution of amount d taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount e into a rollover ira provided all other requirements of sec_408 of the code except the day rollover requirement are met with respect to such contribution amount e will be considered a rollover_contribution within the meaning of sec_408 of the code please note that pursuant to sec_408 of the code this ruling does not authorize the rollover of code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions regarding this ruling you may contact sincerely yours curkdor a wattins carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
